PRECEDENTIAL

                 UNITED STATES COURT OF APPEALS
                      FOR THE THIRD CIRCUIT
                           ____________

                               No. 18-1174
                              ____________

                            DANTE BURTON

                                    v.

    WILLIAM SCHAMP, RHU Lieutenant; OSMILT JUAREZ, Sergeant;
    SHON GILL, Corr. Officer, RHU; D. JOHNSON, Corr. Officer, RHU;
     ALBAN, Corr. Officer, RHU; ROBERT GILMORE, Superintendent;
               KERI MOORE, Acting Grievance Officer
                             ____________

                               No. 19-2494
                              ____________

                         MUSTAFA WILLIAMS,

                                          Appellant

                                    v.

       JOHN WETZEL, Secretary of the Department of Corrections;
           BARRY SMITH, Superintendent, SCI Houtzdale;
            J. PEARSON, SCI Houtzdale Medical Director;
JOHN/JANE DOE, Department of Corrections Director of Health Care Services;
         JOHN/JANE DOE, Kitchen Supervisor at SCI Houtzdale


                Appeal from the United States District Court
                  for the Western District of Pennsylvania
          (D.C. Civil Action Nos. 2-17-cv-00895 & 3-17-cv-00192)
                Magistrate Judge: Honorable Keith A. Pesto


                         Argued on April 30, 2021
                Before: PHIPPS, NYGAARD, and ROTH, Circuit Judges



                                           ORDER


The opinion and judgment filed on February 3, 2022, is hereby vacated. The Clerk is

directed to file the amended opinion and re-enter the judgment contemporaneously with

this order.

                                                     By the Court,


                                                     s/ Jane R. Roth
                                                     Circuit Judge

Dated: February 10, 2022
CJG/cc:      Sarah Best
             Katherine U. Davis, Esq.
             Ellen L. Ratigan
             Will W. Sachse, Esq.
             Michael J. Scarinci, Esq.
             Daniel J. Auerbach, Esq.
             Robert E. Eckert, Jr., Esq.




                                             2